Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/20 has been entered.  Claims 13, 17, 18 are cancelled.  Claims 21-23 are new. Claims 1-12, 14-16, 19-23 are presented for examination.
Claim Objections
Claim 15 is objected to because of the following informalities:  The claim depends on claim 18.  However, claim 18 has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the characterizing one of the two or more users as a subscriber and each remaining one or more users as a non-subscriber, the subscriber being responsible for the device; determining the most closely correlated biometric signature to be associated with one of the non-subscribers; and providing to the POS a non-specific representation of the identity, the non- specific representation indicating the subscriber instead of the non-subscriber”.   There appears to be no support in the specification for the limitations. Applicant is invited to highlight and possibly quote the paragraph where such support might be found.

Claim 12 recites “generating a probability score for the identity based on the purchaser answering the plurality of test questions, the probability score indicating a probability of the purchaser being the user associated with the identity.”  ”.   There appears to be no support in the specification for the limitations. Applicant is invited to highlight and possibly quote the paragraph where such support might be found.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 9-11, 14, 16, 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20030105725 A1), in view of Rowen (US8885894B2)

Re-claim 1, Hoffman teaches a method for personal authentication comprising:
--determining point-of-authentication originating biometric information from a point-of-authentication device, the point-of-authentication device originating biometric information biometrically characterizing a user interacting with the point-of-authentication device
0813] The CPT accepts biometric identification using an BIA/catv that is integrated with the television's remote control device. The remote control communicates with a television top box that itself communicates with the broadband cable television network. The terminal consists of the television remote logic that communicates with the BIA, as well as the television top box that communicates over the cable broadband network. 
0820] To buy something that is currently being displayed, the individual selects the on-screen display function of the special television Remote, which instructs the CPT to display text information on the screen regarding the currently viewed product. 
[0821] The individual is first prompted for the number of the items he wishes to buy through the on-screen display. Then he is prompted to enter his Biometric-PIC, and his account index code. Once he verifies that the final purchase price is okay, the product, price, merchant code, merchant-product credential, and channel number along with the Biometric-PIC are used to construct a Remote Transaction Authorization request message. The request is sent to the merchant for authorization by way of the Cable-television broadband two-way communications channel. 
 [0823] Upon receipt of the authorization request, the merchant submits it to the DPC using a secured Internet connection or an X.25 connection. 

 without correspondingly receiving an identification of the user from the point-of-authentication device, determining an identity associated with the user according to a one of the plurality of users having signature most closely correlated with the point-of-authentication device originating biometric information (see e.g. paragraphs:0815] In this transaction, the merchant and the individual must both be identified to execute the transaction. 
[0816] The individual is identified by the biometric-PIC. 
0902] The IBD machine retrieves all the IBD records for the given PIC. Using a proprietary biometric hardware device, the IBD machine compares each record's primary biometric with the individual's biometric arriving at a comparison score indicating the similarity of the two biometrics. If no biometric has a close enough comparison score, the comparisons are repeated using the secondary biometrics. If none of the secondary biometrics have a close enough comparison score, then the IBD machine returns an "individual not found" error. Otherwise, the IBD machine returns the full IBD record of the individual, from which such fields such as the private code, account numbers, titles, and so on may be obtained.
0056] It is an object of the invention therefore to provide a computer access identification system that eliminates the need for a user to possess and present a physical object, such as a token, in order to initiate a system access request. 
[0057] It is another object of the invention to provide a computer access identification system that is capable of verifying a user's identity, as opposed to verifying possession of proprietary objects and information. 
[0058] It is yet another object of the invention to verify user identity based upon one or more unique characteristics physically personal to the user. 
Hoffman does not explicitly teach the following limitations.
However,Rowen teaches determining device originating biometric information from a plurality of devices --generating biometric signatures from the device originating biometric information for a plurality of users associated with the plurality of devices; (see e.g. col. 19, lines 46-49; col. 21, lines 15-17; 55-59 -In an exemplary system the biometric template is first created and updated by the Issuer's computer after receiving a number of relevant biometric samples from (probably different) retailer systems).--The issuer system (Box 309) will, for the first N signatures for each customer, calculate and store the mean value for each of the features calculated.--matching can take place after as few as three signatures. However, since the signatures are likely to have been generated on significantly different electronic signature capture terminals an exemplary system would capture about 10 signature/signs before defining the template.
The Examiner notes that the Issuer’s computer receives biometric samples for a plurality of users from a plurality of retailers.
As in Hoffman, Rowen also teaches
--determining point-of-authentication originating biometric information from a point-of-authentication device, the point-of-authentication device originating biometric information biometrically characterizing a user interacting with the point-of-authentication device see e.g. col. 21, lines 1-7 -The Electronic Signature capture terminals will have been modified (box 301), from a software perspective, to extract biometric features from the raw signature/sign data after allocating a time value to each (XY) coordinate value and the POS terminal will have been modified to accept and transmit these feature values through the network to the Issuer with the account data and the transaction details.)

Re-claim 2, Hoffman teaches the method of claim 1 further comprising: 
-the point-of-authentication device being a point of sale (POS) system, the POS system operating independently of the plurality of devices used to collect the device originating biometric information (see e.g. paragraphs [0804] The purpose of the CATV point of sale terminal (CPT) is to authorize credit or debit financial transactions from an individual in front of his television (or "TV") set to a merchant who is presenting objects for sale on television. –[0516] IPT (Internet Point of Sale Terminal) [0517] Standard BIA with personal computer software load attached to a microcomputer provides individuals with internet connections the ability to purchase products from a merchant that is connected to the Internet. 
-determining from billing records associated with a service provider of the plurality of devices the identity as a name or other identifier of the first user, the name or other identifier being sufficient for use in facilitating purchase of a product through the POS system (see e.g. paragraphs [1014] Individuals register with the DPC via a Biometric Registration Terminal (BRT). The BRT sends the DPC a registration packet containing primary and secondary biometrics and personal identification code, along with ancillary data such as the individual's name, address,
1730] Each IBD machine has additional indexes on the individual's Social Security Number, biometric identification code, last name, first name, and phone number to facilitate access to the IBD database.  1701] The schema for the Individual Biometric record is: [1702] IndividualBiometric:  [1708] lastName=char24 [1709] firstName=char24 [1710] middleInitial=char2 )

Re-claim 3, Hoffman teaches the system method of claim 2 wherein the plurality of biometric authentication instructions are for further comprising associating the name or other identifier of the first user identity with an authentication score, the authentication score representing a probability of the first user being the one of the plurality of users having the most closely correlated biometric signature depending on how closely an additional one or more of the biometric signatures correlate with the most closely correlated biometric  The IBD machine retrieves all the IBD records for the given PIC. Using a proprietary biometric hardware device, the IBD machine compares each record's primary biometric with the individual's biometric arriving at a comparison score indicating the similarity of the two biometrics. If no biometric has a close enough comparison score, the comparisons are repeated using the secondary biometrics. If none of the secondary biometrics have a close enough comparison score, then the IBD machine returns an "individual not found" error. Otherwise, the IBD machine returns the full IBD record of the individual, from which such fields such as the private code, account numbers, titles, and so on may be obtained.)

Re-claim 4, Hoffman, in view of Rowen do not explicitly teach the method of claim 3 further comprising: performing a trust authentication to determine the device associated with the most closely correlated biometric signature as one of trusted and untrusted; --characterizing the authentication score as one of trusted and untrusted score, indicating trusted when the device is determined to be trusted and untrusted score when the device is determined be untrusted.  However, it is considered an obvious variation of Hoffman to classify the scores as trusted or untrusted.  Hoffman teaches a comparison score and determines the level of similarity of biometrics based on the scores, returns an error if a score is not acceptable (see e.g. paragraph 0902-

Re-claim 5, Hoffman teaches the method of claim 2 further comprising associating the identity with an authentication score representing one or more of: an account balance; an authorized spending limit; billing information; and a clearance level.   (see e.g. paragraph 1651).
Re-claims 9, 11, Hoffman teaches However, Schultz discloses the method of claim 1 further comprising determining the device originating non- verbal interactions captured with the plurality of devices while being operated by the corresponding one of the plurality of users, the non-verbal interactions being based on at least one of a video, a static image, a picture, a fingerprint, a word pattern, a habit or a retinal scan; -- generating the device originating biometric information as a function of voice commands issued by the users to control one or more of the devices, and receiving the point of sale originating biometric information as verbal answers of the purchaser spoken at the point of sale system in response to one or more test questions  (see e.g. paragraphs 0090, 0791, 0280).



Re-claim 14, Hoffman teaches the method of claim 10 comprising generating an authentication score for the user; the authentication score representing on a relative scale how closely the most closely correlated of the point of sale originating biometric information matches with the biometric signature of the purchaser relative to at least another one or more of the biometric signatures(see e.g. paragraph0902).
Claim 16 recites similar limitations as claims1, 2, 9 and is therefore rejected under the same arts and rationale.
Re-claim 20, Hoffman teaches the method of claim 16 further comprising the point of sale system is an automated teller machine (ATM) configured to distribute cash to the purchaser and the non-transitory instructions are for: determining a pecuniary limit for the purchaser as a function of the identity provided from the authentication entity; and permitting the purchaser to withdraw cash from the ATM up to the pecuniary limit (see e.g. paragraphs 1670, 2353-2378)
Re-claim 21, Hoffman teaches the method of claim 16 further comprising determining the signature most closely correlated with the point of sale originating information without correspondingly receiving a name for the purchaser from the point of sale system (see e.g. paragraphs 0530, 0815, 0058).  

Re-claim 22, Hoffman teaches the method of claim 16 further comprising performing the correlation based on the point of sale originating biometric information and the device originating biometric information each including no more than a video, a static image, a picture, a fingerprint, a word pattern, a habit and/or a retinal scan (see e.g. paragraphs 0090, 0791, 0280). 

Re-claim 23, Hoffman teaches the method of claim 10 further comprising determining the identity without reliance on verbal interactions with the one or more devices and without reliance on verbal interactions with the point of sale system (see e.g. paragraphs 0090, 0791, 0280). 
6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20030105725 A1), in view of Rowen (US8885894B2), in further view of Ramakrishnan (8078884),
Re-claim 6, Hoffman teaches the method of claim 1 further comprising: the point-of-authentication device being a point of sale (POS) system. the plurality of devices operating independently and remotely from the POS system to facilitate interfacing with services of a service provider; (see e.g. paragraphs 0804,. 0516, 0517);
Hoffman in view of Rowen, do not teach the following limitations.
However, Ramakrishnan teaches -determining the biometric signatures for two or more users of the plurality of users to be associated with the device; characterizing one of the two or more users as a subscriber and each remaining one or more users as a non-subscriber, the subscriber being responsible for the device; determining the most closely correlated biometric signature to be associated with one of the non-subscribers; and providing to the POS a non-specific representation of the identity, the non- specific representation indicating the subscriber instead of the non-subscriber (see e.g. col. 20, lines 25-30, Col. 5, lines 18-20, col. 9, lines 10-36; col. 10, lines 23-26; 36-40 - After a set of signatures for multiple key pairs has been generated for the current user, the collected set is compared to the sets of signatures of the collection of users of the device, which are stored in a database. If the current set of signatures is sufficiently similar to one of the sets of known signatures, the system returns the identity of the closest matching user. -When a member of the household uses the device, the timing of the user's keystrokes is collected and compared to the stored biometric signatures of all household members by (i) encoding the signatures using linear combinations of Gaussian functions; and then (ii) attempting to match the current user to one of the users of the small set by using a combination of first- and second-order techniques. If the current user is successfully identified as a particular member of the household, the device can then select a user profile corresponding to the inferred identity. - 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Hoffman, in view of Rowen, and include the steps cited above, as taught by Ramakrishnan, in order to correctly infer the identity of the user among a collection of users, currently interacting with the system (see e.g. col. 6, lines 18-20, 2-3).
s 7, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20030105725 A1), in view of Rowen (US8885894B2), in further view of Sands et al. (2004/0148526 A1)
Re-claims 7, 8, Hoffman, in view of Rowen, do not explicitly disclose the limitations as claimed. 
However Sands et al. disclose a method of claim 1 further comprising: the point-of-authentication device being an entry system to a secure area, the plurality of devices being incapable of controlling access to the entry system; -determining based on the identity the user to be one of verified and unverified for access to the secure area;-instructing the entry system to permit the user access to the secure area when verified and to deny the user access to the secure area when unverified.  
-- further comprising: the point-of-authentication device being a computer operating a web browser for purposes of attempting to log into to a website through a secure portal; the plurality of devices operating independently of the computer; and determining based on the identity the user to be one of verified and unverified to log into the secure portal; and  instructing the secure portal to permit log in of the first user when verified and to deny log in of the first user when unverified (see e.g. paragraphs 0082, 0095, 0096,0076-0078,  claim 15 -If in step 435 the authentication policy determines that the biometric profile does not match, step 450 begins. Step 450 is very similar to step 440 and results in a specified action being taken when authentication failed. In many cases, step 450 will involve logging the attempt and, possibly setting internal and external variables to support further access subterfuge.-- Assuming that the organization gives permissions to data based on both the user and the physical area, polices would be mapped to both users and physical areas. So that an attempts to gain access from a secure area, and attempts to login as a secure user will both invoke the `secure` policy. -- the authentication policy engine compares the sample set of biometrics with the biometric profile on record through the use of one or more matching algorithms. -- The sample does not match the template profile, or for other reasons, access should not be granted. --The system according to claim 37, wherein the computer further grants a user access upon determining that the user is authentic.) 
Regarding the limitation, “the plurality of devices being incapable of controlling access to the entry system”, it is considered an obvious variation of Sands et al. since a user has to first be authenticated and then granted access.  The user does not control access to the secure area (see e.g. paragraphs 0078, 0096, 0038, 0066).

Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Hoffman, in view of Rowen, and include the steps cited above, as taught by Sands et al., in order to provide security measures that are capable of providing variations in authentication procedures (see e.g. paragraph 0006).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20030105725 A1), in view of Rowen (US8885894B2), in further view of ROYYURU (20090106134).
Re-claim 12, Hoffman, in view of Rowen, do not explicitly disclose the limitations as claimed. 
However, ROYYURU discloses non-transitory computer-readable medium further comprising the non-transitory instructions for:  -receiving a provisional identification of the purchaser from the point of sale system; the provisional identification being non-verbal in order to provide a two-factor authentication scheme; 
instructing the point of sale device to administer the one or more test questions to the purchaser, (see e.g. paragraphs 0024, 0048, 0054; 0081– 0095- In another example embodiment, a method of administering a payments network comprises transmitting information about transactions from points of sale to issuers of payment instruments used in the transactions. The information is stored in transaction histories of the respective payment instruments. An applicant is asked one or more questions relating to the transaction history of a particular payment instrument, and answers to the questions are received from the applicant. Based at least in part on the answers and on the transaction history, the applicant is authenticated as the rightful holder of the particular payment instrument, or the authentication of the applicant is declined. --Deciding whether the applicant is authenticated “based on” the answers means that the answers form at least part of the criteria determining the decision outcome). --Challenge questions may test the applicant's knowledge of specific items, patterns, or anomalies in these or other transaction history data);
-including selecting the one or more test questions to be administered from a plurality of test questions associated with the biometric signature most closely correlated with the point of sale originating biometric  One or more challenge questions are then framed and so as to test the applicant's knowledge of the unusual pattern or anomaly. )
With respect to the following limitation: and generating a probability score for the identity based on the purchaser answering the plurality of test questions, the probability score indicating a probability of the purchaser being the user associated with the identity.
It is considered an obvious variation of Hoffman, in view of Rowen to generate a probability score for the identity based on the purchaser’s answers.  Hoffman generate scores indicating similarities of biometrics.  ROYYURU authenticates the purchaser based on answered questions. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Hoffman, in view of Rowen,, and include the steps cited above, as taught by ROYYURU due to the fact that it is an effective authentication method because all of the transactions in the history were presumably performed by the rightful account holder, whose identity was authenticated at the time the account was set up and verified again during one or more of the transactions in the history (see e.g. paragraph 0047).

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20030105725 A1), in view of Rowen (US8885894B2), in further view of Yap (2010/0332308 A1).
Re-claim 15, Hoffman, in view of Rowen, do not explicitly disclose the limitations as claimed.
However, Yap et al. disclose the method of claim [18] further comprising associating a purchase limit amount with the purchaser, the purchaser limit amount recommending a pecuniary limit for the purchaser based on the authentication test score such that the pecuniary limit is greater for higher authentication test scores than for lower authentication test scores (see e.g. paragraph 0050). 
 and include the steps cited above, as taught by Yap et al.,  in order to determine entitlement (see e.g. paragraph 0050).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (US 20030105725 A1), in view of Rowen (US8885894B2), in further view of Moganti et al. (2012/0084078 A1), 
Re-claim 19,  Hoffman, in view of Rowen, do not teach the limitation as claimed.
	However, Moganti et al. teach the method of claim 16 further comprising facilitating purchaser interaction with a website used to purchase the product through a secure portal of the point of sale system; granting the purchaser log into the secure portal when the identity is verified; and denying the purchaser log into the secure portal when the identity is unverified (see e.g. paragraphs 0089, 0106, 0107, 0112).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify Hoffman, in view of Rowen, and include the steps cited above, as taught by Moganti et al., in order to facilitate secure access for remote services (see e.g. abstract).
Response to Arguments
Applicant’s arguments with respect the final office action dated 12/9/20 have been considered but are moot because the new ground of rejection does not rely on the particular references challenged in the argument for the particular limitations.  The new prior arts clearly anticipate the limitations as claimed.  For example, Hoffman addresses Applicant’s argument and amendment that the user’s identification is not received from the point-of-authentication device. Hoffman teaches “0056] It is an object of the invention therefore to provide a computer access identification system that eliminates the need for a user to possess and present a physical object, such as a token, in order to initiate a system access request. [0057] It is another object of the invention to provide a computer access identification system that is capable of verifying a user's identity, as opposed to verifying possession of proprietary objects and information. [0058] It is yet another object of the invention to verify user identity based upon one or more unique characteristics physically personal to the user. “

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

March 5, 2021